        1:20-cv-01972-SAL            Date Filed 06/14/21   Entry Number 71     Page 1 of 6




                            IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

 Walter Glass                                               Case No.: 1:20-cv-01972-SAL

                        Plaintiff,

 v.
                                                              OPINION AND ORDER
 Jasmine Hill, Cunningham, Tyatta Davis, and
 Wali Khan,

                        Defendants.




      This matter is before the Court on Plaintiff’s motion to compel, ECF No. 67. On April 23,

2021, the Magistrate Judge granted Plaintiff’s previous motion to compel the same discovery

sought in the present motion. [ECF No. 60 (Plaintiff’s motion to compel); ECF No. 61 (order

granting Plaintiff’s motion to compel)]. In the present motion, ECF No. 67, Plaintiff moves for

sanctions based on Defendants’ failure to comply with the Magistrate Judge’s order, ECF No. 61.

Accordingly, the Court construes Plaintiff’s motion, ECF No. 67, as a motion for sanctions

pursuant to Fed. R. Civ. P. 37(b)(2). For the reasons set forth below, Plaintiff’s motion for

sanctions is granted.

                                      FACTUAL BACKGROUND

      The following is a summary of the factual allegations set forth in Plaintiff’s complaint, ECF

No. 1. Plaintiff, Walter Glass, is an inmate in South Carolina Department of Corrections

(“SCDC”) facility Perry CI. On December 28, 2018, Plaintiff was placed in a crisis stabilization

unit (“CSU”) because he claimed he was hearing voices that were telling him to kill himself. On

January 3, 2019, Plaintiff was released from the CSU. Despite claims that he was still hearing

voices, SCDC determined that Plaintiff was not in need of CSU or crisis intervention at the time.

                                                   1
        1:20-cv-01972-SAL           Date Filed 06/14/21        Entry Number 71          Page 2 of 6




   The day after his release from the CSU, Plaintiff told Officer Cunningham that he felt he would

hurt his roommate, Isaac Starke. The same day, Starke told Officer Jasmine Hill that Plaintiff

threatened to kill him. Later the same day, Starke and Plaintiff told Hill that Starke was suicidal

and that both inmates needed to go to the CSU. They communicated the same warnings the next

day, and Plaintiff once again told Cunningham and Hill that he was “feeling homicidal.” Plaintiff

alleges that SCDC staff failed to properly check in on the cellmates over the next day and night.

At some point during this time period, Plaintiff killed Starke.1

   Plaintiff seeks damages in an amount of $25,000. He claims killing Starke, being charged with

the killing, and being put in “supermax” for a year caused him mental anguish compensable in that

amount.

                  PROCEDURAL HISTORY OF THE MOTION TO COMPEL

   On December 3, 2020, Plaintiff filed a “motion to produce.” [ECF No. 42]. This motion

requested the following documents from Defendants: (1) a copy of the logbook dated January 5,

2019; (2) statements from Defendant Hill and Officer Cunningham; and (3) a copy of “inmates

wardens jacket.” Id. The Magistrate Judge construed the motion as Plaintiff’s first request for

production of documents and directed Defendants to respond no later than March 2, 2021. [ECF

No. 54]. On March 11, 2021, Plaintiff filed a “letter.” [ECF No. 56]. This letter indicated that

Defendants failed to respond and failed to move for an extension of time to respond. Id.

Accordingly, Plaintiff sought sanctions. Id. Plaintiff also indicated that he sent a second request

for production. Id.

   On March 16, 2021, Defendants filed a motion to extend the dispositive motion deadline. [ECF

No. 57]. They did not move to extend the deadline to respond to Plaintiff’s request for production,


   1
       Based on the record currently before the Court, it is unclear exactly when the killing occurred.


                                                      2
         1:20-cv-01972-SAL           Date Filed 06/14/21         Entry Number 71          Page 3 of 6




but they noted that they experienced delays in obtaining the documents requested. Id. However,

they stated they were now in possession of the documents and were processing them for release to

the Plaintiff. Id. Defendants stated they expected to produce the documents within the week. Id.

Defendants’ motion to extend the dispositive motion deadline was granted. [ECF No. 58].

      On April 8, 2021, Plaintiff moved to compel the documents. [ECF No. 60]. Plaintiff stated

that he still had not received the three documents sought in his first request for production. Id. He

also stated that he had not received his medical file.2 The Magistrate Judge granted the motion to

compel and warned Defendants that failure to comply may result in sanctions. [ECF No. 61].

Defendants were ordered to provide responses to the discovery requests by May 7, 2021. Id.

      On May 17, 2021, Plaintiff filed another motion to compel and moved for sanctions. [ECF

No. 67]. He stated that he had still not received the four documents and moved the Court to

sanction Defendants. Defendants responded, ECF No. 68. Defendants attached a certificate of

service stating they served responses to Plaintiff’s request for production on May 13, 2021. [ECF

No. 68-1]. However, in the motion, Defendants stated they were having difficulty obtaining some

of the documents and stated they would produce them as they became available. [ECF No. 68].

Defendants also noted that part of the delay was due to personal issues at Defendants’ counsel’s

office that have led to staffing issues. Id. Plaintiff’s motion to compel and for sanctions, ECF No.

67, which the Court construes as a motion for sanctions, is currently before the Court.




2
    It appears from the record that Plaintiff requested his medical file in his second request for production.

                                                        3
         1:20-cv-01972-SAL         Date Filed 06/14/21         Entry Number 71           Page 4 of 6




                                              DISCUSSION

    Rule 37(b)(2)(A)3 provides comprehensively for sanctions for failure to obey discovery orders.

        Wright & Miller, 8B Fed. Prac. & Proc. Civ. § 2289 (3d ed.). Rule 37(b)(2)(A) reads:

          If a party or a party's officer, director, or managing agent--or a witness designated
          under Rule 30(b)(6) or 31(a)(4)--fails to obey an order to provide or permit
          discovery, including an order under Rule 26(f), 35, or 37(a), the court where the
          action is pending may issue further just orders. They may include the following:

          (i) directing that the matters embraced in the order or other designated facts be
          taken as established for purposes of the action, as the prevailing party claims;

          (ii) prohibiting the disobedient party from supporting or opposing designated
          claims or defenses, or from introducing designated matters in evidence;

          (iii) striking pleadings in whole or in part;

          (iv) staying further proceedings until the order is obeyed;

          (v) dismissing the action or proceeding in whole or in part;

          (vi) rendering a default judgment against the disobedient party; or

          (vii) treating as contempt of court the failure to obey any order except an order to
          submit to a physical or mental examination.

Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii). The various paragraphs of Rule 37(b)(2)(A), setting out an

array of possible sanctions, are not mutually exclusive. Wright & Miller, 8B Fed. Prac. & Proc.

Civ. § 2289 (3d ed.). “[T]he application of sanctions is entrusted to the discretion of the trial judge,

and overleniency is to be avoided where it results in inadequate protection of discovery.” Diaz v.

S. Drilling Corp., 427 F.2d 1118, 1126 (5th Cir. 1970).


3
  Rule 37(b)(2)(C), applicable to every case in which sanctions are imposed under that subsection of the
rule, provides that in lieu of any of the orders authorized in Rule 37(b)(2)(A) or (B), or in addition thereto,
the court must require the party failing to obey the order or the attorney advising the party or both to pay
the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the
failure was substantially justified or that other circumstances make an award of expenses unjust. Wright &
Miller, 8B Fed. Prac. & Proc. Civ. § 2289 (3d ed.). However, in this case, Plaintiff is proceeding pro se.
Accordingly, an award of attorneys fees is not applicable.

                                                      4
      1:20-cv-01972-SAL         Date Filed 06/14/21      Entry Number 71         Page 5 of 6




   Here, the Magistrate Judge directed Defendants to provide responses to the discovery requests

by May 7, 2021. [ECF No. 61]. Defendants were advised that failure to comply with the Court’s

order may result in sanctions. Id. Plaintiff’s motion for sanctions, filed on May 17, 2021, indicates

that Defendants failed to comply with the Magistrate Judge’s discovery order. [ECF No. 67]. In

response, Defendants attached a certificate of service but acknowledged they were having

difficulty producing some of the documents. [ECF No. 68].

   The Court finds the application of sanctions appropriate in this matter to ensure the just,

speedy, and inexpensive determination of the action. See U. S. for Use of Weston & Brooker Co.

v. Cont'l Cas. Co., 303 F.2d 91, 92 (4th Cir. 1962). Defendants are in violation of the Magistrate

Judge’s discovery order.     If, as Defendants assert, they were having trouble obtaining the

documents, Defendants could have moved the Court to extend the deadline for good cause. Fed.

R. Civ. P. 6(b). Instead, Defendants failed to comply with the discovery order. Accordingly, the

Court will impose sanctions for failure to comply with a court order pursuant to Fed. R. Civ. P.

37(b)(2).

   Rule 37(b)(2)(A)(iv) provides that the Court may stay further proceedings until a discovery

order is obeyed. Proceedings in this action are stayed for 30 days or until Defendants comply with

the Magistrate Judge’s order, ECF No. 61. If Defendants fail to comply within thirty days, the

Court will prohibit Defendants from supporting or opposing designated claims or defenses, or from

introducing designated matters in evidence pursuant to Rule 37(b)(2)(A)(ii).

                                         CONCLUSION

   Plaintiff’s motion for sanctions, ECF No. 67, is GRANTED. Pursuant to Rule 37(b)(2)(A)(iv),

proceedings in this action are STAYED for thirty days or until Defendants comply with the

Magistrate Judge’s order, ECF No. 61. If Defendants fail to comply within thirty days, the Court



                                                 5
      1:20-cv-01972-SAL        Date Filed 06/14/21     Entry Number 71         Page 6 of 6




will prohibit Defendants from supporting or opposing designated claims or defenses or from

introducing designated matters in evidence pursuant to Rule 37(b)(2)(A)(ii).



       IT IS SO ORDERED.

                                                           /s/Sherri A. Lydon
       June 14, 2021                                       Sherri A. Lydon
       Florence, South Carolina                            United States District Judge




                                                6
